Citation Nr: 1302394	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active service from March 1959 to February 1961, from November 1990 to April 1991, and additional U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in which the RO denied the Veteran's TDIU claim.

In April 2012, the Board remanded this claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

A review of the Virtual VA electronic records storage system reveals that the RO attached additional VA clinic records to the record in May and June 2012 which are not associated with the paper claims folder.  The RO reviewed this evidence in the November 2012 supplemental statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran holds a 30 percent rating for service-connected hypertensive heart disease and a 10 percent rating for service-connected status post cerebrovascular accident (CVA) with residual left hemibody deficit.  He has a combined 40 percent rating for service-connected disability.

2.  The Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.




CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and Pension for extraschedular consideration of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.341, 4.16(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's appeal stems from a May 2008 formal application for TDIU benefits.  A pre-adjudicatory RO letter dated July 2008 fully satisfied the generic type of notice required in this claim for increased compensation benefits.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was notified of the types of evidence deemed necessary to substantiate his claim, the relative duties upon himself and VA in developing his claim, how VA determines disability ratings, and how VA determines the effective date.  Additionally, the RO provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for the Veteran to complete and return.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all relevant private and VA clinical records pertinent to the time period at issue.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf, that are relevant to the issue being decided on appeal. 

Additionally, in April 2010, VA received notice from the Social Security Administration (SSA) that the Veteran was receiving benefits based upon age and not disability.  As such, there is duty to obtain any records in the SSA's possession.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

The Board further finds that there is sufficient medical evidence of record to decide the claim.  The claim was remanded by the Board in April 2012 to obtain a medical opinion as to whether the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.  The examination report obtained, dated May 2012, reflects an accurate review of the factual history as found in the body of the examination report.  Additionally, the examiner fully responded to the opinion posed by the Board which was supported by an adequate rationale.

The Board next finds that, since the examination in May 2012, there is no credible lay or medical evidence suggesting an increased severity of symptoms of service-connected disability to the extent that a TDUI rating may be warranted.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

Finally, the Board finds that the RO has fully complied with the terms of the Board's April 2012 remand directives.  The RO provided the Veteran a notice letter in May 2012 offering him the opportunity to submit additional evidence, obtained recent VA clinical records and obtained the VA examination ordered by the Board. 

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

II.  Applicable criteria

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case, the Veteran holds a 30 percent rating for service-connected hypertensive heart disease and a 10 percent rating for service-connected status post CVA with residual left hemibody deficit.  He has a combined 40 percent rating for service-connected disability.  The Veteran is not service connected for any other disability.  Under VA regulations, his combined 40 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25, TABLE I.

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a TDIU rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In essence, the Board must determine if there is some service connected factor outside the norm which places the Veteran in a different position than other veterans with a 40% combined disability rating.  Id.  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United States Court of Appeals for Veterans Claims (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

However, in order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
	
In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and STRs, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) the testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2).

III.  Analysis

Review of the record reveals that the Veteran has obtained his high school diploma, and has completed two years of college courses.  He served as a supply handler and x-ray specialist in service.  In service, he described himself as right-handed.  His most relevant post-service occupational experience primarily involves working as a hospital x-ray technician from June 1999 to August 2007.  He stopped working in August 2007 after suffering from his service-connected CVA with residual left hemibody deficit.  At that time, he had a gross monthly income of $1,350.  The Veteran claims that his service-connected disability precludes him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  

Historically, a June 1996 RO rating decision granted service connection for hypertension, and assigned an initial 10 percent rating effective May 31, 1994.  At that time, the Veteran's other diagnosed disabilities included hyperlipidemia, angina pectoris, low back syndrome, type II diabetes mellitus, dermographism, nasal pterygium of both eyes and presbyopia.

On August 13, 2007, the Veteran was admitted to Hospital San Cristobal due to symptoms of left-sided weakness with speech difficulty.  Clinical findings were significant for 3/5 left muscle force.  He was diagnosed with a transient ischemic attack (TIA)/CVA with acute neurologic changes.  A computerized tomography (CT) scan of the brain was significant for cerebral atrophy.  A magnetic resonance imaging (MRI) scan of the brain was significant for bilateral basal ganglia and right thalamic type infarctions of undetermined duration, and nonspecific white matter changes with a differential diagnosis that included ischemic small vessel disease and areas of demyelination.

On VA Compensation and Pension (C&P) examination in April 2008, the Veteran described CVA residuals of fatigue, edema, and cough with left arm cramps, numbness and weakness.  An electrocardiogram (EKG) demonstrated left ventricular hypertrophy (LVH) and resulted in a diagnosis of hypertensive heart disease.  The examiner opined that the Veteran's activity restrictions were mild for recreation and moderate for chores, shopping and exercise.  There were no restrictions for activities such as feeding, bathing, dressing, toileting and grooming.  The Veteran was restricted from participating in sports.

By means of a rating decision dated April 2008, the RO granted service connection for CVA residuals and assigned an initial 100 percent rating effective August 13, 2007, and a 10 percent rating effective March 1, 2008.  The RO also awarded a 30 percent rating for hypertensive heart disease formerly diagnosed as hypertension.

On VA C&P neurology examination in February 2009, the Veteran described cramps and numbness of his left upper extremity with occasional swelling in his left lower extremity.  Examination was significant for 4/5 left hand grip and 5/5 left lower extremity strength.  Muscle tone and bulk were normal.  There was decreased light touch and pinprick sense in the left hemibody as well as decreased vibratory sense in the left lower extremity.  Position sense was normal.  The examiner diagnosed CVA residuals of handgrip weakness and left hemibody sensory deficit.  The Veteran's activity restrictions were described as mild for chores, shopping, exercise, sports, traveling, bathing, dressing and grooming.  There were no restrictions for recreation, feeding, or toileting.

On VA C&P mental disorders examination in February 2009, the Veteran described leisure activities such as attending baseball games and gardening at home.

The Veteran's VA clinical records reflect additional diagnoses of nonservice-connected peripheral vascular disease (PVD), diabetic neuropathy, nonproliferative diabetic retinopathy, foveal edema of the eyes due to diabetes, incipient cataract of both eyes, and a history of foveal macroaneurysm with leakage of both eyes in 2009.  On multiple occasions, the Veteran's musculoskeletal system was described as having intact range of motion with adequate muscle tone, and his neurologic system was described as having no gross motor or sensory deficit.  See VA clinic records dated January 2008, May 2008, June 2008, September 2008, January 2009, October 2009, February 2010, June 2010, October 2010, January 2012 and July 2012.  The Veteran was noted to be walking with the assistance of a single point cane.

Notably, an October 2009 VA primary clinic record offered an assessment of history of CVA without residual neurology deficit.  Cardiac studies in August 2010 were interpreted as showing severe adenosine-induced reversible perfusion changes on the inferolateral left ventricle wall as may be seen with myocardial ischemia.  A November 2010 cardiology consultation included an impression of a history of stroke with left side mild residual deficit.  The Veteran had denied chest pain, dizziness or shortness of breath (SOB).

A January 2012 VA clinic record noted the Veteran to have decreased sensation in both lower extremities.  A Functional Status Assessment indicated that the Veteran was self independent for mobility, transfer, bathing, dressing, eating, oral hygiene, toileting, meal preparation, medication, grooming, telephone and transportation.  He required partial assistance with stairs and shopping.

Additionally, private medical records reflect that the Veteran was admitted to Hospital Episcopal San Lucas II in June 2011 due to non ST segment elevation myocardial infarction (MI) and right coronary artery and left coronary artery stenosis.  He underwent percutaneous transluminal coronary angioplasty (PCTA) with stent placement times 2.

Moreover, a private physician note, dated December 2008, reflects a diagnosis of major depression with anxiety disorder.

Most relevant to this claim, the record includes assessments that the Veteran is unemployable.  A January 2008 private physician statement provides the following opinion:

[The Veteran] suffered a stroke and suffers from peripheral neuropathy.  Because of this condition, I consider him not able to work and completely disabled.

A statement from the Human Resources Manager of the Veteran's former employer states as follows:

I certify that [the Veteran] worked for Sur Med Medical Center, Corp until August 2007.  [The Veteran] worked as X-Ray technician in the X-Ray Department.

He requested to work again but he was not accepted because of medical condition diagnosed by a neurologist which was a risk for the institution and the employee.

This certificate is issued upon request of the employer on July 8, 2008, in Salinas, Puerto Rico.

Based on this record, the Veteran was afforded VA examination in May 2012 for the specific purpose of obtaining opinion as to whether the Veteran's service-connected disabilities, when considered separately from his nonservice-connected disabilities, rendered him unable to obtain and maintain substantially gainful employment.  At that time, the Veteran reported CVA residuals which included balance and coordination problems that required the use of a cane for walking or standing.  He reported having a cardiac infarction in May 2011 requiring a cardiac catheterization with stent placement in the right coronary artery and the left anterior descending artery.  His blood pressure was sometimes uncontrolled.  The VA examiner provided the following opinion:

AFTER REWIEW OF THE CLAIM FILE, THE CPRS CHART, THE MEDICAL LITERATURE, AND TO INTERVIEW THE VETERAN IS MY OPINION THAT IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) THAT THE VETERAN'S SERVICE CONNECTED STATUS-POST CEREBROVASCULAR ACCIDENT WITH RESIDUAL WEAKNESS OF THE LEFT UPPER EXTREMITY AND LEFT HEMI-BODY SENSORY DEFICIT AND/OR HIS SERVICE CONNECTED HYPERTENSIVE HEART DISEASE, ALONE OR IN COMBINATION, PRECLUDE HIM FROM SECURING OR MAINTAINING SUBSTANTIALLY GAINFUL EMPLOYMENT.  HE WOULD BE ABL[E] TO PERFORM SEDENTARY DUTY WORK.

On review of the entirety of the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities, when considered alone, do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.  The most persuasive evidence in this case consists of the opinion from the May 2012 VA examiner who opined that, when considered singly or combined, that the Veteran's service-connected hypertensive heart disease and CVA residuals do not preclude him from performing a sedentary occupation.  This opinion, which is based upon review of the claims folder and interview of the Veteran, is entirely consistent with the evidentiary record.

For example, the Veteran has CVA residuals which involve neurologic deficit of the left hemibody.  After resolution of the initial CVA, the Veteran has been clinically described as having 4/5 left hand grip, light touch and pinprick sensory deficit in the left hemibody, and decreased vibratory sense in the left lower extremity.  Otherwise, his clinical findings for motor or sensory deficit of the left hemibody have been unremarkable.  A VA examiner in October 2009 described the Veteran as having no residual CVA neurology deficit while a November 2010 cardiologist described the overall left-sided neurologic deficit as "mild."  Thus, the clinical findings and clinical descriptions reveal a residual CVA neurologic deficit of the non-dominant side of the Veteran's body which is no more than mild in degree.

The May 2012 VA examiner's opinion is also consistent with additional clinical descriptions of the Veteran's activity limitations.  For example, VA C&P examiners in April 2008 and February 2009 described the Veteran's activity limitations, at most, as unable to participate in sports, moderate for chores, shopping and exercise, and mild for sports, traveling, bathing, dressing, grooming and recreation.  A Functional Status Assessment in January 2012, which occurred after the myocardial infarction resulting in PTCS with 2 stent placement, found that the Veteran required partial assistance with stairs and shopping but otherwise was self independent for mobility, transfer, bathing, dressing, eating, oral hygiene, toileting, meal preparation, medication, grooming, telephone and transportation. 

By comparison, the January 2008 private physician statement holds significantly less probative weight in support of this claim.  In this respect, this examiner cited both service-connected and nonservice-connected causes for the Veteran's inability to work.  The Board may only consider the service-connected disability impact on the Veteran's inability to work.  Hatlestad, 5 Vet. App. at 529.  This examiner also offered no rationale for the opinion offered.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a probative medical opinion provides sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

Similarly, the certified statement from the Veteran's former employer holds significantly less probative weight than the May 2012 VA examiner opinion.  This certificate essentially states that the Veteran was medically determined to be a neurologic risk to the hospital (and presumably the patients) and himself in his continued work as an x-ray technician.  This statement does not, in and of itself, establish the Veteran's inability to perform a sedentary occupation in another vocation consistent with his vocational and educational experiences.  Additionally, the statement does not provide any rationale for the disability determination that was made.  See Stefl, 21 Vet. App. 120 (2007).

The Board has also considered the Veteran's own opinion in this case.  The Veteran has described himself as having "left side partial paralysis."  See Veteran's Statement in Support of Claim received in December 2008.  He reports that his physicians informed him that his CVA was so grave that he was deemed permanently incapacitated.  See VA Form 21-8940 received May 2008.  He has also attributed his unemployability as a result of both service-connected CVA residuals as well as nonservice-connected diabetic neuropathy.  See VA C&P mental disorders examination report dated February 2009. 

The Board finds that the opinion of the May 2012 VA examiner holds greater probative weight over the Veteran's own opinion and perceptions regarding the extent of severity of his service-connected disabilities.  While the Veteran has some medical training as an x-ray technician, the VA examiner is a licensed physician with greater expertise and training to evaluate the nature and extent of disability attributable to the Veteran's service-connected disabilities, to include any potential risks as a result of the Veteran's cardiovascular and/or neurologic status.  Additionally, the VA examiner's opinion is more objectively based than the Veteran's perceptions in the context of a claim seeking compensation benefits.

Finally, while the Veteran is deemed physically capable of performing sedentary work, the Board must also consider whether the Veteran has the necessary educational and vocational background to perform a sedentary occupation that results in substantially gainful employment.  Substantially gainful employment means an annual earned income which exceeds the poverty threshold, as established by the U.S. Department of Commerce, Bureau of the Census, irrespective of the number of hours or days actually worked and without regard to any prior income history.  38 C.F.R. § 4.16(a); Faust v. West, 13 Vet. App. 342, 355-56 (2000).

The Veteran has two years of post-secondary education and has occupational experience as a stock supply clerk.  He has spent almost 8 years working in the medical field.  His service-connected disabilities have not precluded him from ambulating, driving or using his dominant hand.  The Veteran reports being capable of home gardening, but does require partial assistance with stairs and shopping.  He has no mental limitations due to service-connected cause.  In the opinion of the Board, the Veteran has both the educational and occupational experience to obtain and maintain substantially gainful employment in a sedentary occupation.

In summary, the Board finds that the preponderance of the evidence establishes that the Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.  The claim, therefore, must be denied.  The benefit of the doubt rule is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (the benefit of the doubt doctrine does not apply when the preponderance of evidence is against a claim).


ORDER

The claim for referral to the Director of Compensation and Pension for extraschedular consideration of TDIU is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


